TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-18-00761-CR


                              Shawn Gant-Benalcazar, Appellant

                                                  v.

                                  The State of Texas, Appellee




            FROM THE 331ST DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-DC-15-300095, THE HONORABLE DAVID CRAIN, JUDGE PRESIDING


                                           ORDER


PER CURIAM

               Appellant’s brief on appeal was originally due on April 8, 2019. On counsel’s

motions, the time for filing was extended to June 27, 2019. In response to an overdue-brief

notice, appellant’s counsel has now filed a third motion, requesting that the Court extend the

time for filing appellant’s brief. We grant the motion for extension of time and order appellant to

file a brief no later than August 29, 2019. No further extension of time will be granted and

failure to comply with this order will result in the referral of this case to the trial court for a

hearing under Rule 38.8(b) of the Texas Rules of Appellate Procedure.

               It is ordered on August 7, 2019.
Before Chief Justice Rose, Justices Triana and Smith

Do Not Publish




                                               2